Citation Nr: 1619544	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  06-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially, this matter was before the Board on appeal from a June 2005 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2006, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In July 2007 and in July 2009, the case was remanded for further development.  In September 2011, the Board secured a Veterans Health Administration (VHA) medical advisory opinion in this matter.  In February 2012, the Board upheld the RO's decision to deny service connection for a low back disability.  The Veteran appealed that decision to the Court.  In August 2012, the Court issued an order that vacated the February 2012 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in an August 2012 Joint Motion for Remand (Joint Motion) by the parties.

In May 2013, the Board secured a new VHA medical advisory opinion in this matter.  In August 2013, the Board again denied the Veteran's claim seeking service connection for a low back disability.  The Veteran again appealed the decision to the Court.  In February 2015, the Court issued a mandate that vacated the August 2013 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in a January 2015 memorandum decision.  In June 2015, the Board remanded the case to the RO for development to ensure compliance with the Court's January 2015 memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board's June 2015 remand directed development of the evidence with attention to ensuring compliance with the terms of the Court's January 2015 memorandum decision (which presents "the law of the case") as well as the prior August 2012 Joint Motion.  In particular, the Board directed that the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his current low back disabilities.  As presented in the Board's June 2015 remand discussion and directives, to ensure compliance with the Court's directives it was important for the sought VA medical opinion to (1) provide an opinion regarding the etiology of each of the Veteran's current diagnoses concerning the low back, (2) address whether the assessment of the most likely etiology of any disability would change dependent upon whether or not the Veteran's own account of his back symptom history is accepted as credible, and (3) consider and address the prior medical opinions of record.

The resulting November 2015 VA examination report identifies multiple diagnoses for the Veteran's back, including: (1) lumbar strain, (2) lumbar degenerative disc disease, and (3) lumbar spinal stenosis.  However, the November 2015 VA opinion does not present clear opinions regarding the etiology of each of these diagnoses.  The etiology opinion presented states: "recurrent back strain could possibly lead to early arthritis ....  However[,] arthritis of the spine is still primarily a condition attributable to chronic wear and tear.  Spinal arthritis is less likely than not due to altered body mechanics from recurrent back muscle strain."  The November 2015 VA opinion also states that "[b]ack strain is also less likely than not to have played a role in causing his disc protrusion."  This opinion discusses the etiology of the Veteran's lumbar disc disease and arthritis, including opining that both are unlikely due to recurrent back strain.  However, the November 2015 report included "lumbar strain" as a diagnosis found, raising the need to discuss whether any current lumbar strain pathology may be etiologically linked to the Veteran's documented lumbar strains in service.  In the event that the Veteran has a current lumbar strain pathology that is causally linked to his military service, then questions regarding whether the different diagnoses involving arthritis and disc disease have been caused or aggravated by the chronic lumbar strain will become significant in this case.  If the diagnosed "lumbar strain" has been an active and present pathology (even if essentially obscured by the symptoms of emergent arthritis and disc disease), the Board must be able to make an informed determination as to whether the "lumbar strain" itself is a service-connected disability.  If the VA examiner found that the diagnosed "lumbar strain" has not been an active pathology during the pendency of this claim (that it resolved prior to the pendency of this claim), such a finding is not clear from the November 2015 report and should be clarified.

Additionally, the November 2015 VA opinion does not respond to the Board's request that the examiner address whether the assessment of the most likely etiology of any disability would change dependent upon whether or not the Veteran's own account of his back symptom history is accepted as credible.  Rather, the November 2015 VA opinion makes its own (apparently unfavorable) finding regarding the credibility of the Veteran's account of his pertinent symptoms history, and does not explain whether any etiology opinion would change if the Veteran's account were instead accepted as credible and factual (as the Court has directed).  The November 2015 VA opinion indicates that the author doubted the accuracy of the Veteran's testimony.  The examiner states: "The vet tells me that he had radicular pain going down his right leg since service, but none of his earlier records nor his civilian records from Dr Keiser or Ginsburg indicate this."  The examiner also states: "It's very possible that the vet has had continued pain since the service from muscle strain but there is not enough evidence to substantiate this and in fact, some of the information he stated to me regarding radicular pain[] contradicts what is documented."

The November 2015 VA opinion identifies that "[t]wo key pieces of information which could potentially impact my opinion would be records from GM stating the nature and frequency of his back condition or records from the chiropractor[] clearly outlining the history of his back issues."  The Board notes that the Veteran and other witness statements have testified that the Veteran experienced back problems requiring treatment during his employment at GM proximately following separation from service and through the 1970s; records of such treatment have previously been determined to be unavailable.  Significantly, the November 2015 VA examiner's statement suggests that the provider might reach different conclusions on the key questions in this matter if different information concerning "the nature and frequency of [the Veteran's] back condition" in past decades were accepted as factual.  It is important, then, that the Board seek a response to the question posed in the June 2015 remand as to whether any etiology opinion would change if the Veteran's own account of his symptom history were accepted as factual.  (The Board notes that the Court's January 2015 memorandum decision focuses significantly upon the treatment of lay evidence in this case, and the Board must ensure that the VA medical opinion responds the questions necessary to allow the Board to analyze the significance of the lay evidence in this case in compliance with the Court's directives.)

The Board also notes that, during the processing of this remand, the RO shall have the opportunity to make another attempt to obtain any outstanding treatment records from the Veteran's chiropractor, as the November 2015 VA examiner has directed renewed attention to the significance of reviewing any such available outstanding reports.

Finally, the Board notes that the November 2015 VA medical opinion noted that the Board's June 2015 remand directed attention to the need to consider and address the prior pertinent medical opinions of record, including specifically the May 2013 VHA expert medical opinion.  However, the November 2015 VA medical opinion includes a note that "VA medical opinion dated May 2013 WAS NOT reviewed.  I could not find this."  The Board notes that the May 2013 VHA expert medical opinion and supporting medical literature are still available for review in the record at this time.  During the processing of this remand, the VA opinion provider shall have the opportunity to review and consider this information.

In an April 2016 written brief, the Veteran's representative directed attention to some of the issues concerning the adequacy of the November 2015 VA examination report.  The Board finds that a remand to secure a more complete and adequate VA medical opinion is warranted.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his back disability (any records of treatment for which are not already in the record), and to submit authorizations for VA to secure complete records of any private evaluations and treatment.  In particular, the AOJ should ask the Veteran to provide an authorization to obtain any outstanding records from the Veteran's chiropractor (Dr. Satchell), as the November 2015 VA examiner has indicated that review of such records may change his conclusions concerning this case.  The Veteran must be afforded the full period of time mandated by regulation to comply (or expressly indicate that he will not, in which case the claim must be further processed under 38 C.F.R. § 3.148).  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran's record to be forwarded to the VA examiner who authored the November 2015 VA examination report (if available, to another orthopedic surgeon / orthopedist if not), for a clarifying expert opinion regarding the etiology of the Veteran's low back disabilities.  (The Veteran should be scheduled for a new VA examination only if the VA provider determines that such is necessary for the clarifications/opinions sought.)  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:
(a) Please identify (by diagnosis) each back disability entity found.  In particular, please specifically identify whether the "lumbar strain" listed among the diagnoses in the November 2015 VA examination report represents a current lumbar strain pathology (even if obscured by symptoms of emergent arthritis and disc disease) or one that has otherwise been present during the pendency of this claim (since 2003).

(b) Please identify the most likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service, to include his documented episodes of back symptom complaints in service?

If a diagnosis of lumbar strain is found to have been caused during service and persisted to the time of the claim on appeal, please additionally opine whether any other back disability diagnosis (such as arthritis or disc disease) has been caused or aggravated (permanently increased in severity beyond the natural progression) by the lumbar strain.

(c) In responding to the above, please specifically address whether the assessment of the most likely etiology of any disability would change dependent upon whether or not the Veteran's own account of his back symptom history is accepted as credible (i.e. does any determination of etiology hinge upon whether or not a detail of the Veteran's account of his back symptom history is accepted or rejected).  If any etiology assessment hinges upon an otherwise uncorroborated detail of the Veteran's account of his history, the examiner is asked to identify the pertinent uncorroborated detail of the Veteran's account, and the rationale for the conclusion reached.  [The VA examiner is asked to please note that the prior November 2015 VA opinion appears to have noted doubts regarding the accuracy of the Veteran's account of his symptoms history, but did not respond to the Board's question as to whether any etiology opinion would change if the Veteran's account were considered accurate and credible.]

The examiner is asked to consider the following facts noted: In statements and testimony, the Veteran asserts that he has experienced low back pain ever since a back injury in service, and has continuously sought treatment from private providers.  He asserts that his current low back disability is attributable to service and not to aging-related factors.  He claims his current back disability stems from a back injury he sustained in service during the winter of 1968/1969.  His service records reveal that in April 1969 he was seen/treated for low back muscle strain.  In May 1969 it was noted that his low back problem was slowly improving.  In October 1970 he was evaluated and treated for low back tenderness and muscle spasm.  In January 1971 he sustained another back strain; at that time, he reported a history of gradual onset of lower back soreness.  The impression was low back strain.  On December 1971, service separation examination he denied complaints of recurrent back pain; the spine was normal on clinical evaluation.  Private postservice treatment records from 1987 to 2001 include a May 1994 progress report which notes the Veteran's complaint that he has had chronic low back pain "for years."  May 1994 lumbar spine x-rays revealed mild DJD.  In January 2002, the Veteran was seen at a VA outpatient clinic and reported low back pain on and off for thirty years.  The assessment was low back pain.

The examiner should explain the rationale for the opinion given.  In particular, the examiner should address the prior medical opinions of record concerning the etiology of the low back disability, expressing agreement or disagreement and explaining the reasoning for the agreement or disagreement.  (Pertinent prior medical opinions in the record include private opinions dated in November 2006 from Dr. Ginsberg, June 2009 by Dr. Satchell., and June 2011 by Dr. Gordon, and VA medical opinions dated in April 2008, September 2008, January 2009, September 2011, and May 2013 in addition to the November 2015 VA medical opinion for which clarification is here sought).  The Board notes that the November 2015 VA medical opinion expressed concern at being unable to locate the May 2013 VHA expert opinion, but that opinion is available for review in the record at this time.)

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

